Citation Nr: 0326730	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  97-27 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic, acute and 
subacute peripheral neuropathy, spots on the lungs, speech 
impediment, confusion, and subcutaneous nodules, claimed as 
secondary to Agent Orange (AO) exposure.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1970.

The current appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  
The RO granted entitlement to service connection for chronic 
eczema, claimed as chloracne, with assignment of a 
noncompensable evaluation effective August 27, 1996, date of 
claim.  The RO also denied entitlement to service connection 
for chronic, acute and subacute peripheral neuropathy, spots 
on lungs, speech impediment, confusion, and subcutaneous 
nodules, including as secondary to AO exposure.

In June 1999 the RO affirmed the determinations previously 
entered, and granted entitlement to an initial compensable 
evaluation of 10 percent for chronic eczema, effective August 
27, 1996.  In June 2002 the RO reviewed the veteran's claim 
and, in pertinent part, affirmed the determinations 
previously entered.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  The issue of entitlement to an 
initial increased evaluation in excess of 10 percent for 
chronic eczema is addressed in the remand portion of this 
decision.


FINDING OF FACT

The competent and probative evidence of record establishes 
that the veteran does not have chronic, acute, or subacute 
peripheral neuropathy, spots on lungs, speech impediment, 
confusion, or subcutaneous skin nodules linked to active 
service on any basis including as secondary to AO exposure.


CONCLUSION OF LAW

Chronic, acute, and subacute peripheral neuropathy, spots on 
lungs, speech impediment, confusion, and subcutaneous nodules 
were not incurred in or aggravated by active service, 
including as secondary to AO exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6)(d), 3.309(e) (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from October 1967 to May 
1970.  His decorations include a Vietnam Service Medal with 2 
Stars and a Republic of Vietnam Commendation Medal with 2 
Stars.  His service medical records are negative for any 
evidence or finding of chronic, acute, subacute peripheral 
neuropathy, spots on the lungs, speech impediment, confusion, 
and subcutaneous skin nodules.

VA conducted a medical examination of the veteran in October 
1996.  He related that he was stationed in an area of Vietnam 
where AO had been sprayed.  He reported having had 
intermittent numbness of the left foot over the past 10 to 20 
years.  He stated that since 1972 he had had bumps and 
growths under the skin of the arms, legs, and abdomen.  He 
stated that several years ago he was found to have spots on 
his lungs.  He reported occasional tightness and difficulty 
catching his breath.

On examination on several areas of the body were subcutaneous 
nodules such as the right lateral chest, anterior right 
thigh, left upper arm, and upper back.  There was hypesthesia 
to light touch and pinprick on the sole of the left foot.  
The pertinent diagnostic impressions were possible peripheral 
neuropathy of the left foot, subcutaneous nodules, and 
history of "spots on the left lung".

Radiographic studies were interpreted as revealing no 
evidence of cardiomegaly, congestive change, infiltrate, 
effusion, consolidation, mass or cavitary lesion.  Pulmonary 
function studies disclosed irregular low-volume loops with no 
evidence of obstruction or restriction.  Electromyographic 
studies were interpreted as normal.  


VA conducted a special dermatological examination of the 
veteran in September 1998.  He reported that around 1980 he 
became aware of blisters on his feet, legs, and hands, and 
scattered "bumps"  on his trunk and extremities.  The 
examination diagnosis was lichen simplex chronicus, moderate.

On file is a September 1998 statement from a private 
physician.  Dr. JFK (initials) advised that he had examined 
and treated the veteran for chronic skin irritation and could 
not say whether there was any relationship between it and the 
veteran's service.

An August 2000 VA special dermatological examination of the 
veteran shows there were seen several rubbery subcutaneous 
nodules over the torso and extremities.  There was no 
evidence of chloracne or porphyria cutanea tarda to suggest 
AO toxicity according to the examiner.  The pertinent 
examination diagnosis was multiple lipomas of no consequence.  
Multiple color photos were associated with the examination.  
An April 2002 VA general medical examination concluded in a 
finding that the veteran could not be diagnosed as having 
diabetes mellitus.


Criteria
General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Specific Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning in January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, Type II diabetes 
mellitus, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes 
epithelioid sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,000, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent it if is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  

Competent medical evidence may also mean statements conveying 
sound medical principals found in medical treatises.  It 
would also include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports or analyses.  See 38 C.F.R. § 3.159(a)(2).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  These new regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA. " 66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new law 
under the circumstances of this case.

In January 2002 the RO by letter notified the veteran of the 
enactment of the VCAA.  The RO notified the veteran of the 
types of evidence required to substantiate his claim for 
service connection for the disabilities at issue, and that VA 
would obtain such records if their release were authorized.  

The RO advised the veteran to identify any evidence not 
already of record, and to complete authorization forms (VA 
Forms 21-4142) as needed for release of any such evidence 
pertaining to the issues currently on appeal.  The RO advised 
the veteran that it would obtain such records if their 
release were authorized.  The RO also advised him of the 
types of evidence required to substantiate his claim.  

In so doing, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the RO 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through issuance of 
the January 1997 rating decision, March 1997 statement of the 
case, June 1999 rating decision, July 1999 supplemental 
statement of the case, June 2002 rating decision, and 
September 2002 supplemental statement of the case, the 
veteran has been given notice of the requirements for service 
connection.  The RO also provided the veteran with the 
reasons his claim could not be granted based upon the 
evidence of record.

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to service 
connection for the multiple disabilities at issue, including 
any relevant records adequately identified by him, as well as 
authorized by him to be obtained.  The evidence includes the 
service medical records.  The veteran does not contend that 
there are any additional service medical records that have 
not been obtained.  The RO endeavored to obtain any post 
service medical records identified by the veteran.  Neither 
he nor his representative have called the attention of the RO 
to any additional records in support of the claim on appeal.

The veteran has been examined by VA with a view to 
ascertaining whether he has any of the multiple claimed 
disorders and whether any are related to service.  No further 
examination or securing of a file medical opinion is 
warranted.
In the September 2002 supplemental statement of the case the 
RO provided the veteran the provisions of the VCAA.  It is 
clear from the rating decisions and supplemental statement of 
the case that the RO fully considered the provisions of the 
new law in its adjudication of the veteran's claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

After a careful review of the record, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim of entitlement to service connection for any of the 
multiple disorders at issue, including as secondary to AO 
exposure in service.  The CAVC has held that Congress 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a current disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In essence, the veteran has not submitted a current medical 
diagnosis of chronic, acute or subacute peripheral 
neuropathy, a chronic acquired lung disorder manifested by 
spots of the lungs, speech impediment, or confusion as 
related to service, including as secondary to AO exposure.  
The Board acknowledges that the veteran has been diagnosed 
with subcutaneous nodules; however, such have been determined 
to be inconsequential in nature and have not been linked to 
service on any basis.

The only support for the veteran's claim is found in his 
statements on file.  He is not qualified to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Simply put, the competent and probative evidence does not 
show that the veteran has any of the disabilities at issue 
linked to his service on any basis including AO exposure.  
There exists no basis upon which to predicate a grant of 
entitlement to service connection.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic, acute, 
subacute peripheral neuropathy, spots on lungs, speech 
impediment, confusion, and subcutaneous nodules, including as 
secondary to AO exposure.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for chronic, acute and 
subacute peripheral neuropathy, spots on the lungs, speech 
impediment, confusion, and subcutaneous nodules, claimed as 
secondary to AO exposure is denied.


REMAND


This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

The Board notes that during the course of the veteran's 
appeal, the criteria for rating skin disabilities were 
revised.  The RO has not had an opportunity to consider his 
appeal under the new criteria, nor has the veteran been 
examined by a dermatologist who has had an opportunity to 
address these new criteria in view of the current nature and 
extent of severity of the veteran's service-connected chronic 
eczema.


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for increased compensation for his 
chronic eczema.  

After securing any necessary 
authorization or medical releases, the 
VBA AMC should make reasonable efforts to 
obtain legible copies of the veteran's 
complete treatment reports from all 
sources adequately identified whose 
records have not yet been secured.  
Regardless of the veteran's response, the 
VBA AMC should secure all outstanding VA 
treatment repots.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  (38 U.S.C.A. 
§ 5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
special dermatological examination of the 
veteran by a dermatologist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
chronic eczema.

The claims file, copies of the previous 
and amended criteria under 38 C.F.R. 
§ 4.118 for rating skin disabilities, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner must address the previous 
and amended criteria for rating skin 
disabilities in his evaluation of the 
veteran.  Any opinions expressed as to 
the severity of chronic eczema must be 
accompanied by a complete rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  
In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be, mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 10 
percent for chronic eczema.  The VBA AMC 
should document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2002).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim for initial 
increased evaluation, and may include the denial of his 
claim.  38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



